ORDER ON PETITION TO REHEAR
On February 6, 1990, the petitioner filed a petition to rehear. He contended that the opinion of this court overlooked or misapprehended material facts and propositions of law. Tennessee Rule of Appellate Procedure 39(a)(3).
We have reviewed this opinion and find that our holding concerning the five guilty pleas entered in 1973 should be clarified.
*939We have re-examined the record of the petitioner’s 1973 submission hearing in which he entered pleas of guilty to three counts of assault with intent to commit voluntary manslaughter, one count of obtaining goods by unlawful use of a credit card, and one count of shooting into an occupied motor vehicle. We remain satisfied that the requirements of Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969) were substantially complied with and the pleas knowingly and voluntarily entered. Therefore, any error occasioned by the trial judge’s failure to recite verbatim defendant’s Boykin’s rights was harmless. State v. Frazier, 784 S.W.2d 927 (Tenn.1990); State v. Newsome, 778 S.W.2d 34 (Tenn.1989).
In our opinion filed January 16,1990, we held that the trial court had fully complied with the Boykin requirements, and that the petitioner had been fully admonished in accordance with all of its mandates in the 1973 submission hearing. Upon consideration of the petition to rehear and the record of the submission hearing, this court modifies its prior opinion to reflect our conclusion that the Boykin requirements were substantially complied with, and that any omissions constitute harmless error.
We further find that as the 1964 and 1967 guilty were submitted prior to Boykin’s release, they are not subject to post-conviction attack. State v. Frazier, 784 S.W.2d 927 (Tenn.1990).
To the extent that it conflicts with this order, this court vacates its prior opinion. The judgment of the post-conviction court is affirmed.
/s/ Martha C. Daughtrey MARTHA CRAIG DAUGH-TREY Judge
/s/ Joe B. Jones JOE B. JONES Judge
/si Adolpho A. Birch, Jr. ADOLPHO A. BIRCH, Jr. Judge